DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains elements within parentheses: “rows are examples and columns are attributes”.  It is unclear whether these are considered elements of the claimed subject matter or examples of “tabular form”.
Claim 8 is directed to method controlling a configuration of elements: “In a configuration…a computer implemented method…comprising the steps of:”.  However, the first limitation is “a rough set sanitizer” and not a step within the method.  The claim is mixing statutory classes of invention and therefore renders the claims indefinite.
Any claim not specifically addressed is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Albertson et al. (US 20170134425) in view of Shmueli et al. (US 20200145382).
As per claims 1 and 8, Albertson et al. discloses in a configuration of a plurality of computer network enterprises accessing a database processor over computer network communications channels, a method and system for ensuring privacy against cyber threats, comprising: 
a rough set sanitizer processor corresponding to one of said at least one computer network enterprises (see paragraphs [0082] and [0067] where the attack modification unit anonymizes, i.e. sanitizes, the attack data from the different entities 110 which may be an enterprise, as seen in, for example, paragraph [0034]); 
a first computer network communications channel between said computer network enterprise and said rough set sanitizer processor over which data is transmitted in tabular form (rows are examples and columns are attributes) (see paragraphs [0076] and [0104]-[0106] where the attack data is in an markup language that corresponds to a tabular form: each “attack” tag corresponds to a row and each of the remaining tagged elements attributes within the columns); 
a second computer communications channel between said rough set sanitizer processor and said database processor over which data that said rough set sanitizer has removed deductive paths to sensitive data from, is transmitted (see paragraphs [0082] and [0132] where the anonymized data is stored in a database); 
a third computer network communications channel between said database processor and said computer network enterprise over which database data having deductive paths to sensitive data removed, is transmitted in the same format as the initial input data (see paragraphs [0077], [0082] showing the transmission of the anonymized data and [0104]-[0106] showing the data taking the same format).
While Albertson et al. teaches the use of a database, there lacks an explicit teaching of the database being separated by a second computer network communication channel.
However, Shmueli et al. teaches a database storing sanitized cyber threat data that is separated from the sanitized and the enterprise (see paragraphs [0049]-[0055]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a separate database in the Albertson et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the database to be centralized.

Allowable Subject Matter
Claims 2-7 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches various techniques for using quasi-identifiers as part of the increase of diversity and separately the use of decision tables, but fails to teach or render obvious these elements in combination and in combination with the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to data anonymization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419